DETAILED ACTION
1.          Claims 1-26 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statements (IDS) submitted on 2/12/2021 and 5/05/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 4/26/2021, the Office acknowledges the current status of the claims: claims 1, 13, and 21 have been amended, and no new matter appears to be added.
4.          In response to the amendments received in the Office on 4/26/2021, the rejections of claims 21-26 under 35 USC §101 have been withdrawn.

Response to Arguments
5.         Applicant's arguments filed 4/26/2021 with respect to claims 1, 13, and 21 as being unpatentable over United States Patent No. 10,635,720 B1 to Luo et al. (hereinafter “Luo”) and in view of United States Patent Application Publication 2019/0342739 A1 to Shah et al. (hereinafter “Shah”) have been fully considered but they are not persuasive. 
a) Applicant argues “The system disclosed in Luo is directed to only emergency factors. In contrast, the claims of the present application are amended to include that the working mode includes both emergency modes and non-emergency modes” (see Remarks, page 8). Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. However, “emergency” and “non-emergency” working modes are included with the disclosure from Luo in at least the enablement and disablement of public-safety factors indicating at least an incident type, incident priority, and/or responder unit type or role (Luo: col. 9, line 22 through col. 10, line 9). An incident may having degrees of priority (Luo: col. 11, lines 14-24), wherein the size and shape of the geofence is increased or decreased. This selection is performed at a responding unit, thus designating an emergency mode for higher priority incident types and non-emergency modes as lower priority incident types. Disabling all public-safety factors further suggests a non-emergency mode of a working mode (Luo: col. 11, line 41 through col. 12, line 22 and col. 13, lines 1-30).
     b) Applicant further contends “In addition, the system disclosed in Luo is directed to only the type of emergency. In contrast, the claims of the present application are amended to include that the working mode includes operating conditions of the EV, for example, if the door is open” (Remarks, page 8). Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the 
     The following rejection of the amended claims includes the above portions of Luo.

Claim Rejections - 35 USC § 103
6.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.          Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,635,720 B1 to Luo et al. (hereinafter “Luo”) and in view of United States Patent Application Publication 2019/0342739 A1 to Shah et al. (hereinafter “Shah”).
           Regarding Claim 1, Luo discloses a system for providing an emergency vehicle (EV) alert (Luo: col. 1, line 66 through col. 3, line 29 – corresponds to designing, configuring, and modifying the shape and size of a geofence based on one or more public-safety factors.), comprising:
     a processor (Luo: Figure 2 with corresponding description in col. 1, lines 25-27 and col. 5, line 62 through col. 6, line 7 – corresponds to one or more processors of the controller foe the geofencing device.) configured to generate a geofence for an EV (Luo: col. 2, lines 49 through col. 4, line 14 – describes the use of the device for an emergency entity/vehicle/unit, and the device may be utilized to generate a geo fence.) by varying a size or shape of the geofence depending on a working mode of the EV (Luo: col. 8, line 27 through col. 9, line 10 – describes varying/modifying the size and shape of the geofence based on an input that is enabled/disabled regarding a public safety factor, particular to a responding unit’s role or type. See also col. 9, lines 47-60 – when an emergency vehicle’s role is enabled or disabled, a size and shape of one or more geofences is created and/or modified. See also col. 10, lines 21-62. See also Figure 6 with corresponding description in col. 13, line 48 through col 14, line 2.); and
     a transmitter configured to transmit (Luo: Figure 2, communication unit 202.),
     wherein the working mode includes a non-emergency mode and at least one emergency mode (Luo: col. 9, line 22 through col. 10, line 9 - an incident may having degrees of priority (Luo: col. 11, lines 14-24), wherein the size and shape of the geofence is increased or decreased. This selection is performed at a responding unit, thus designating an emergency mode for higher priority incident types and non-emergency modes as lower priority incident types. Disabling all public-safety factors further suggests a non-emergency mode of a working mode (Luo: col. 11, line 41 through col. 12, line 22 and col. 13, lines 1-30).), and
     wherein the working mode includes operating conditions of the EV (Luo: col. 8, lines 27-49 and col. 9, lines 22-60 – a geofence is generated based on one or more public safety factors including the operating role/type/condition of the responding unit, wherein the size and shape are determined based on enabling/disabling this factor.).  
            Although the device of Luo is operable to transmit and receive information related to geofencing with the responder units (Luo: col. 3, line 32 through col. 4, line 42), Luo does not expressly disclose that this information carries the geofence itself.

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the geofencing device of Luo in view of the geofencing device of Shah to transmit/receive a geofenced area map to an emergency vehicle for the reasons of efficiently relaying disaster relief information if a communication network is congested or inoperative.            
             Regarding Claim 2, the combination of Luo and Shah discloses the system of claim 1, wherein Shah discloses further comprising another vehicle, wherein another processor associated with the another vehicle is configured to: 
     receive the geofence (Shah: [0039-0041], [0051], [0053], and [0100] – corresponds to receiving the geographical area map (geofence) at the geofence application of a vehicle.);
     determine a location of the another vehicle with respect to the geofence (Shah: [0016-0021] – describes various means of communicating within a vehicle and vehicle-to-vehicle (V2V). See also [0051-0054] – updated map information and location information per the geofenced area may be acquired, or shared, between vehicles.); and 
     perform one or more alert actions based on the determined location of the another vehicle with respect to the received geofence (Shah: [0013-0015], [0039], 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the geofencing device of Luo in view of the geofencing device of Shah to transmit/receive a geofenced area map to an emergency vehicle for the reasons of efficiently relaying disaster relief information if a communication network is congested or inoperative.
            Regarding Claim 3, the combination of Luo and Shah discloses the system of claim 1, wherein Luo discloses the processor is further configured to determine the working mode of the EV based on a selection input by an operator or program instructions stored in memory and executable by the processor (Luo: col. 8, line 27 through col. 9, line 10 – describes varying/modifying the size and shape of the geofence based on an input that is enabled/disabled regarding a public safety factor, particular to a responding unit’s role or type. See also col. 9, lines 47-60 – when an emergency vehicle’s role is enabled or disabled, a size and shape of one or more geofences is created and/or modified. See also col. 10, lines 21-62. See also Figure 6 with corresponding description in col. 13, line 48 through col 14, line 2.), and
     wherein the program instructions, when executed by the processor, determine the working mode based on information on an emergency situation received over a communication network (Luo: col. 3, line 32 through col. 4, line 31 – information received includes public-safety incidents reported by one or more responding units, the responding units include one or more of medical, fire and police units. Each of these 
            Regarding Claim 4, the combination of Luo and Shah discloses the system of claim 1, wherein Luo further discloses the working mode comprises a normal mode and one or more emergency modes (Luo: col. 3, line 32 through col. 4, line 31 – information received includes public-safety incidents reported by one or more responding units, the responding units include one or more of medical, fire and police units. Each of these units include an identifier that is stored in a data base for enabling or disabling the role in the geofenced area, as described in at least col. 8, line 27 through col. 9, line 10 – describes varying/modifying the size and shape of the geofence based on an input that is enabled/disabled regarding a public safety factor, particular to a responding unit’s role or type. See also col. 9, lines 47-60 – when an emergency vehicle’s role is enabled or disabled, a size and shape of one or more geofences is created and/or modified. See also col. 10, lines 21-62. See also Figure 6 with corresponding description in col. 13, line 48 through col 14, line 2.).	
            Regarding Claim 5, the combination of Luo and Shah discloses the system of claim 4, wherein Luo discloses further comprising an input interface configured to:
     receive the selection input corresponding to one of the normal mode and the emergency modes (Luo: col. 10, line 63 through col. 12, line 11 – corresponds to an input through (for example) a GUI to enable or disable and emergency mode to modify a geofence.); and
     transmit the selection input to the processor (Luo: col. 3, line 32 through col. 4, line 31 – information received includes public-safety incidents reported by one or more responding units, the responding units include one or more of medical, fire and police units. Each of these units include an identifier that is stored in a data base for enabling or disabling the role in the geofenced area, as described in at least col. 8, line 27 through col. 9, line 10 – describes varying/modifying the size and shape of the geofence based on an input that is enabled/disabled regarding a public safety factor, particular to a responding unit’s role or type. See also col. 9, lines 47-60 – when an emergency vehicle’s role is enabled or disabled, a size and shape of one or more geofences is created and/or modified. See also col. 10, lines 21-62. See also Figure 6 with corresponding description in col. 13, line 48 through col 14, line 2. Examiner notes an input from a GUI display is received at a processor of a device.).
            Regarding Claim 6, the combination of Luo and Shah discloses the system of claim 4, wherein Luo further discloses the processor is further configured to increase the size of the geofence when the working mode is changed from the normal mode to one of the emergency modes (Luo: col. 9, lines 47-60, col. 10, lines 48-62, col. 12, line 39 through col. 13, line 61 – corresponds to one or more public-safety factors being enabled/disabled, and when (for example) a responding unit is 
            Regarding Claim 7, the combination of Luo and Shah discloses the system of claim 4, wherein Luo further discloses the processor is further configured to vary the size or shape of the geofence when the working mode is changed between the emergency modes (Luo: col. 9, lines 47-60, col. 10, lines 48-62, col. 12, line 39 through col. 13, line 61 – corresponds to one or more public-safety factors being enabled/disabled, and when (for example) a responding unit is enabled, the diameter of the geofence is increased to include said responding unit. The shape and size of the geofence may vary on the responding unit being a police unit, a firefighting unit, or a medical unit. See also Figures 4 and 5.).
              Regarding Claim 8, the combination of Luo and Shah discloses the system of claim 4, wherein Luo further discloses the processor is further configured to increase the size of the geofence when the working mode is changed from one of the emergency modes having a first degree of emergency to another of the emergency modes having a second degree of emergency higher than the first degree of emergency (Luo: col. 13, line 62 through col. 14, line 2 – given as an example, when a public-safety factor, i.e., responding unit’s role/type, is changed, then the geofence’s size and shape is changed.).
            Regarding Claim 9, the combination of Luo and Shah discloses the system of claim 5, wherein Luo further discloses the input interface comprises one or more selection menus associated with the emergency modes (Luo: Figures 4-6.).
Regarding Claim 10, the combination of Luo and Shah discloses the system of claim 3, wherein Luo further discloses the processor and the memory storing the program instructions are implemented using a machine learning system (Luo: col. 6, line 21 through col. 7, line 5 – corresponds to the inclusion of a machine-learning algorithm.).
             Regarding Claim 11, the combination of Luo and Shah discloses the system of claim 1, wherein Shah further discloses the processor and the transmitter are in the vicinity of or included in the EV (Shah: Figure 1 with [0016], [0020, and [0024] – the geofencing application may be implemented within one or more vehicles utilizing one or more vehicle-to-vehicle (V2V) communication platforms.).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the geofencing device of Luo in view of the geofencing device of Shah to transmit/receive geofenced area information to an emergency vehicle for the reasons of efficiently relaying disaster relief information if a communication network is congested or inoperative.
            Regarding Claim 12, the combination of Luo and Shah discloses the system of claim 1, wherein Luo further discloses the processor and the transmitter are in the vicinity of or included in a management server remotely located from the EV (Luo: Figure 1 with col. 4, lines 43-56 – corresponds, in general to a cloud-based server implemented a geofencing application.).

Claims 13-20, directed to a method embodiment of claims 1-8, recite similar features as claims 1-8, respectively, and are therefore rejected upon the same grounds as claims 1-8. Please see above rejections of claims 1-8.
            Claims 21-26, directed to an article of manufacture embodiment of claims 1 and 4-8, recite similar features as claims 1 and 4-8, respectively, and are therefore rejected upon the same grounds as claims 1 and 4-8. Please see above rejections of claims 1 and 4-8. Luo further discloses a computer-readable medium in at least col. 4, lines 57-61.

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


US PGPub 2020/0346751 A1 to Horelik et al. at [0086];
US PGPub 2019/0357032 A1 to South [0053];
US PGPub 2017/0105108 A1 to South at [0050]
US Patent 10,075,812 B1 to DeLuca et al. at col. 1, lines 5-13, col. 3, lines 17 through col. 4, line 15, col. 7, lines 44-67;
US PGPub 2019/0364381 A1 to Weston et al. at [0033-0034], [0050-0051].

10.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 11, 2021